

SEVENTH AMENDMENT TO CREDIT AGREEMENT
 


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
March 10, 2006 is among HEARTLAND FINANCIAL USA, INC., a Delaware corporation
(the “Borrower”), each of the banks party hereto (individually, a “Bank” and
collectively, the “Banks”) and THE NORTHERN TRUST COMPANY, as agent for the
Banks (in such capacity, together with its successors in such capacity, the
“Agent”).
 
WHEREAS, the Borrower, the Agent and the Banks have entered into a Credit
Agreement dated as of January 31, 2004 (as heretofore amended, the “Credit
Agreement”); and
 
WHEREAS, the Borrower, the Agent and the Banks wish to make certain amendments
to the Credit Agreement;
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.  Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
and terms defined in the introductory paragraphs or other provisions of this
Amendment shall have the respective meanings attributed to them therein. In
addition, the following terms shall have the following meanings (terms defined
in the singular having a correlative meaning when used in the plural and vice
versa):
 
“Effective Date” shall mean March 10, 2006, if (i) this Amendment shall have
been executed and delivered by the Borrower, the Agent and the Banks and
(ii) the Borrower shall have performed its obligations under Section 6 hereof.
 
2.  US Bank Indebtedness. Section 7.2(d) of the Credit Agreement is hereby
deleted and intentionally left blank.
 
3.  Indebtedness. Section 2 of the Fifth Amendment and Waiver to Credit
Agreement provided for the amendment of Section 7.5(a) of the Credit Agreement.
Said Section 2 mistakenly stated that it amended Section 7.5 of the Credit
Agreement in its entirety, rather than amending only Section 7.5(a). The parties
acknowledge that only said Section 7.5(a) was so amended and the other
subsections of Section 7.5 remained in full force and effect.
 
4.  Revolving Credit Commitment Termination Date. The definition of “Revolving
Credit Commitment Termination Date” in Section 9.1 of the Credit Agreement is
hereby amended to state in its entirety as follows
 
“Revolving Credit Commitment Termination Date” shall mean April 30, 2007, as
such date may be extended pursuant to Section 1.10.
 
5.  Schedule 1. Schedule 1 of the Credit Agreement is hereby amended to state as
set forth as Schedule 1 hereto.
 
6.  Additional Bank. Wells Fargo Bank, N.A. is hereby added to the Credit
Agreement as a Bank and shall be bound by the terms of the Credit Agreement as a
Bank.
 
7.  Conditions to Effective Date. The occurrence of the Effective Date shall be
subject to the delivery of the following documents satisfactory to the Agent:
 
(a)  This Amendment.
 
(b)  A Guaranty from each Guarantor in substantially the form attached as
Exhibit A hereto.
 
(c)  A Note payable to Wells Fargo Bank, N.A.
 
(d)  The certificate of incorporation (certified by the Secretary of State of
Delaware dated no earlier than 30 days prior to this Agreement) and by-laws of
the Borrower and all corporate action taken by the Borrower authorizing this
Amendment (including the resolutions of the Board of Directors of the Borrower
authorizing the transactions contemplated hereby), in each case, certified by
the secretary or assistant secretary of the Borrower.
 
(e)  A certificate of the secretary or assistant secretary of the Borrower
naming and setting forth the specimen signature of each of the officers of the
Borrower (i) who is authorized to sign on its behalf this Amendment and (ii) who
is (A) an Authorized Officer or (B) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications (other
than notices required to be given by an Authorized Officer) in connection with
this Agreement and the transactions contemplated hereby.
 
(f)  A certificate of a senior officer of the Borrower dated the date of this
Amendment to the effect that on and as of such date: (i) no Default shall have
occurred and be continuing; and (ii) the representations and warranties made by
the Borrower in Section 6 of the Credit Agreement and Section 7 hereof are true
and correct with the same force and effect as if made on and as of such date.
 
(g)  An opinion of internal counsel of the Borrower, substantially in the form
of Exhibit B hereto.
 
(h)  A good standing certificate from (i) the Borrower’s Federal Reserve Bank,
and (ii) the Secretary of State of the Borrower’s state of incorporation shall
have been delivered (in each of the foregoing cases, dated no earlier than 30
days prior to this Agreement).
 
(i)  The articles of incorporation (also certified by the Secretary of State of
each Guarantor’s state of organization dated no earlier than 30 days prior to
this Agreement) and by-laws of each Guarantor and all corporate action taken by
each Guarantor authorizing its Guaranty Agreement and the performance of its
obligations thereunder (including the resolutions of the Board of Directors of
such Guarantor authorizing the transactions contemplated by its respective
Guaranty Agreement), in each case, certified by the secretary or assistant
secretary of such Guarantor.
 
(j)  A certificate of the secretary or assistant secretary of each Guarantor
naming and setting forth the specimen signature of each of the officers of such
Guarantor who is authorized to sign its Guaranty Agreement on its behalf (the
Agent and each Bank may conclusively rely on such certificate until formally
advised by a like certificate of any changes therein).
 
(k)  A good standing certificate from the Secretary of State of each Guarantor’s
state of incorporation, dated no earlier than 30 days prior to this Agreement.
 
(l)  An opinion of internal counsel to each Guarantor in the form of Exhibit C
attached hereto.
 
(m)  Such other documents as the Agent may reasonably request.
 
8.  Effective Date Notice. Promptly following the occurrence of the Effective
Date, the Agent shall give notice to the parties of the occurrence of the
Effective Date, which notice shall be conclusive, and the parties may rely
thereon; provided, that such notice shall not waive or otherwise limit any right
or remedy of the Agent or the Banks arising out of any failure of any condition
precedent set forth in Section 6 to be satisfied.
 
9.  Ratification. The parties agree that the Credit Agreement, as amended
hereby, has not lapsed or terminated, is in full force and effect, and is and
from and after the Effective Date shall remain binding in accordance with their
terms.
 
10.  Representations and Warranties. The Borrower represents and warrants to the
Agent and the Banks that:
 
(a)  No Breach. The execution, delivery and performance of this Amendment will
not conflict with or result in a breach of, or cause the creation of a Lien or
require any consent under, the articles of incorporation or bylaws of the
Borrower, or any applicable law or regulation, or any order, injunction or
decree of any court or governmental authority or agency, or any agreement or
instrument to which the Borrower is a party or by which it or its property is
bound.
 
(b)  Power and Action, Binding Effect. The Borrower has been duly incorporated
and is validly existing as a corporation under the laws of the State of Delaware
and has all necessary power and authority to execute, deliver and perform its
obligations under this Amendment and the Credit Agreement, as amended by this
Amendment; the execution, delivery and performance by the Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, have been duly
authorized by all necessary action on its part; and this Amendment and the
Credit Agreement, as amended by this Amendment, have been duly and validly
executed and delivered by the Borrower and constitute legal, valid and binding
obligations, enforceable in accordance with their respective terms.
 
(c)  Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency or any
other person are necessary for the execution or delivery by the Borrower of this
Amendment, or the performance by the Borrower of the Credit Agreement, as
amended by this Amendment, or for the validity or enforceability thereof.
 
11.  Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.
 
12.  Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.
 
13.  Counterparts. This Amendment may be executed in any number of counterparts
and each party hereto may execute any one or more of such counterparts, all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telecopy shall be as
effective as delivery of a manually executed counterpart of this amendment.
 
14.  Expenses. Whether or not the effective date shall occur, without limiting
the obligations of the Borrower under the Credit Agreement, the Borrower agrees
to pay, or to reimburse on demand, all reasonable costs and expenses incurred by
the Agent in connection with the negotiation, preparation, execution, delivery,
modification, amendment or enforcement of this Amendment and the other
agreements, documents and instruments referred to herein, including the
reasonable fees and expenses of Mayer, Brown, Rowe & Maw LLP, special counsel to
the Agent, and any other counsel engaged by the Agent.
 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
 
HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO


THE NORTHERN TRUST COMPANY,
As Agent


By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: Vice President


BANKS:


THE NORTHERN TRUST COMPANY
By: /s/ Lisa McDermott
Name: Lisa McDermott
Title: Vice President




HARRIS N.A. (successor by merger with Harris Trust
and Savings Bank)
By: /s/ Thomas J. Wilson
Name: Thomas J. Wilson
Title: Vice President




WELLS FARGO BANK, N.A.
By: /s/ Leighton Kor
Name: Leighton Kor
Title: Vice President




U.S. BANK NATIONAL ASSOCIATION
 
By: /s/ Neil J. Havlik
 
Name: Neil J. Havlik
 
Title: Correspondent Officer
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1


INFORMATION CONCERNING BANKS
 


Name of Bank
Commitment
Applicable
Lending Offices
     
The Northern Trust Company
$25,000,000
For all Loans:
50 South LaSalle Street
Chicago, Illinois 60675
 
Harris N.A.
$20,000,000
For all Loans:
111 West Monroe
Chicago, Illinois 60603
 
Wells Fargo Bank, N.A.
$20,000,000
For all Loans:
 
U.S. Bank National Association
 
$10,000,000
 
For all Loans:
222nd Avenue
Cedar Rapids, Iowa 52401
Total Commitments
$75,000,000
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
GUARANTY
 


1. Guaranty of Payment. For value received, and in consideration of any loan or
other financial accommodation heretofore or hereafter at any time made or
granted to Heartland Financial USA, Inc., a Delaware corporation (hereinafter
called the “Debtor”) by any Bank and the Agent under that certain Credit
Agreement dated as of January 31, 2004 among the Debtor, The Northern Trust
Company, as Agent, and the Banks party thereto (as amended, restated, modified
or supplemented from time to time the “Credit Agreement”; capitalized terms not
otherwise defined herein have the same meaning herein as in the Credit
Agreement; the Agent and the Banks, together with their successors and assigns,
are herein collectively referred to as the “Banks”), the undersigned hereby
unconditionally guarantees the full and prompt payment when due, whether by
acceleration or otherwise, and at all times thereafter, of all obligations of
the Debtor to the Banks under the Credit Agreement and the Notes, howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or now or hereafter existing, or due or to become due (all such
obligations, together with any extensions or renewals thereof, being hereinafter
collectively called the “Liabilities”), and the undersigned further agrees to
pay all expenses (including attorneys’ and legal assistants’ fees (which
attorneys and legal assistants may be employees of any Bank) and legal expenses)
paid or incurred by the Banks in endeavoring to collect the Liabilities, or any
part thereof, and in enforcing this guaranty. The right of recovery against the
undersigned under this guaranty is, however, limited to the amount of
SEVENTY-FIVE MILLION DOLLARS ($75,000,000) plus (a) interest and fees on such
amount and (b) all expenses of enforcing this guaranty. Notwithstanding anything
herein to the contrary, it is the desire and intent of the undersigned and the
Banks that this guaranty shall be enforced against the undersigned to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of the undersigned under this guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of the Liabilities of such
undersigned shall be deemed to be reduced and such undersigned shall pay the
maximum amount of the Liabilities which would be permissible under applicable
law.
 
2. Acceleration of the Time of Payment of Amount Payable Under Guaranty. The
undersigned agrees that, in the event of the dissolution or insolvency of the
Debtor or the undersigned, or the inability of the Debtor or the undersigned to
pay debts as they mature, or an assignment by the Debtor or the undersigned for
the benefit of creditors, or the institution of any proceeding by or against the
Debtor or the undersigned alleging that the Debtor or the undersigned is
insolvent or unable to pay debts as they mature, and if such event shall occur
at a time when any of the Liabilities may not then be due and payable, the
undersigned will pay to the Agent, for the account of the Banks, forthwith the
full amount which would be payable hereunder by such undersigned if all of the
Liabilities were then due and payable.
 
3. Credit Agreement. The undersigned agrees to be bound by all of the terms and
provisions in the Credit Agreement as they are applicable to the undersigned as
a Subsidiary of the Debtor.
 
4. Continuing Guaranty. This guaranty shall in all respects be a continuing,
absolute and unconditional guaranty, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of the undersigned or that
at any time or from time to time all of the Liabilities may have been paid in
full) until all the Liabilities have been paid in full and all Commitments of
the Banks to extend credit to the Debtor have expired or terminated.
 
5. Rescission or Return of Payment on Liabilities. The undersigned further
agrees that, if at any time all or any part of any payment theretofore applied
by the Agent, for the account of the Banks, to any of the Liabilities is or must
be rescinded or returned by the Agent or any Bank for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
the Debtor), such Liabilities shall, for the purposes of this guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Agent or such
Bank, and this guaranty shall continue to be effective or be reinstated, as the
case may be, as to such Liabilities, all as though such application by the Agent
and such Bank had not been made.
 
6. Bank Permitted to Take Certain Actions. The Banks may, from time to time (but
shall not be obligated to), whether before or after any discontinuance of this
guaranty, at their sole discretion and without notice to the undersigned, take
any or all of the following actions: (a) retain or obtain a security interest in
any property to secure any of the Liabilities or any obligation hereunder; (b)
retain or obtain the primary or secondary obligation of any obligor or obligors,
in addition to the undersigned, with respect to any of the Liabilities; (c)
extend or renew for one or more periods (whether or not longer than the original
period), alter or exchange any of the Liabilities, or release or compromise any
obligation of the undersigned hereunder or any obligation of any nature of any
other obligor with respect to any of the Liabilities; (d) release their security
interest in, or surrender, release or permit any substitution or exchange for,
all or any part of any property securing any of the Liabilities or any
obligation hereunder, or extend or renew for one or more periods (whether or not
longer than the original period) or release, compromise, alter or exchange any
obligations of any nature of any obligor with respect to any such property; and
(e) resort to the undersigned for payment of any of the Liabilities, whether or
not the Banks (i) shall have resorted to any property securing any of the
Liabilities or any obligation hereunder or (ii) shall have proceeded against any
other obligor primarily or secondarily obligated with respect to any of the
Liabilities (all of the actions referred to in preceding clauses (i) and (ii)
being hereby waived by the undersigned).
 
7. Application of Payments. Any amounts received by the Banks from whatsoever
source on account of the Liabilities may be applied by the Banks toward the
payment of such of the Liabilities, and in such order of application, as the
Agent may from time to time direct.
 
8. Subrogation. Until such time as this guaranty shall have been discontinued as
to the undersigned and the Banks shall have received payment of the full amount
of all of the Liabilities and of all obligations of the undersigned hereunder,
no payment made by or for the account of the undersigned pursuant to this
guaranty shall entitle the undersigned by subrogation or otherwise to any
payment by the Debtor or from or out of any property of the Debtor, and the
undersigned shall not exercise any right or remedy against the Debtor or any
property of the Debtor by reason of any performance by such undersigned of this
guaranty.
 
9. Waiver of Notice and Other Matters. The undersigned waives: (a) notice of the
acceptance by the Agent, on behalf of the Banks, of this guaranty; (b) notice of
the existence or creation or non-payment of all or any of the Liabilities; (c)
presentment, demand, notice of dishonor, protest, and all other notices
whatsoever; and (d) all diligence in collection or protection of or realization
upon the Liabilities or any thereof, any obligation hereunder, or any security
for or guaranty of any of the foregoing.
 
10. Additional Liabilities of the Debtor Authorized. The creation or existence
from time to time of Liabilities in excess of the amount to which the right of
recovery under this guaranty is limited is hereby authorized, without notice to
the undersigned, and shall in no way affect or impair the rights of the Banks
and the obligations of the undersigned under this guaranty.
 
11. Assignment of Liabilities. Any Bank may, from time to time, whether before
or after any discontinuance of this guaranty, without notice to the undersigned,
assign or transfer any or all of the Liabilities or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Liabilities shall be and remain Liabilities for the
purposes of this guaranty, and each and every immediate and successive assignee
or transferee of any of the Liabilities or of any interest therein shall, to the
extent of the interest of such assignee or transferee in the Liabilities, be
entitled to the benefits of this guaranty.
 
12. Information Concerning Debtor; No Reliance on Representations by Banks. The
undersigned hereby warrants to the Banks that such undersigned now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Debtor. The Banks shall not
have any duty or responsibility to provide the undersigned with any credit or
other information concerning the affairs, financial condition or business of the
Debtor which may come into any of the Bank’s possession. The undersigned has
executed and delivered this guaranty without reliance upon any representation by
any Bank with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Liabilities or any loan or other financial accommodation made or
granted to the Debtor; (b) the validity, genuineness, enforceability, existence,
value or sufficiency or any property securing any of the Liabilities or the
creation, perfection or priority of any lien or security interest in such
property; or (c) the existence, number, financial condition or creditworthiness
of other guarantors or sureties with respect to any of the Liabilities.
 
13. Waiver and Modifications. No delay on the part of any Bank in the exercise
of any right or remedy shall operate as a waiver thereof, and no single or
partial exercise by any Bank of any right or remedy shall preclude other or
further exercise thereof or the exercise of any right or remedy; nor shall any
modification or waiver of any of the provisions of this guaranty be binding upon
the Agent except as expressly set forth in a writing duly signed and delivered
by the Agent, on behalf of the Banks.
 
14. Obligations Under Guaranty. No action of the Banks permitted hereunder shall
in any way affect or impair the rights of the Banks and the obligations of the
undersigned under this guaranty. For the purposes of this guaranty, Liabilities
shall include all obligations of the Debtor to the Banks, notwithstanding any
right or power of the Debtor or anyone else to assert any claim or defense as to
the invalidity or unenforceability of any such obligation, and no such claim or
defense shall affect or impair the obligations of the undersigned hereunder. The
obligations of the undersigned under this guaranty shall be absolute and
unconditional irrespective of any circumstance whatsoever which might constitute
a legal or equitable discharge or defense of the undersigned. The undersigned
acknowledges that there are no conditions to the effectiveness of this guaranty.
 
15. Successors. This guaranty shall be binding upon the undersigned, and upon
the successors and assigns of the undersigned.
 
16. Law. THIS GUARANTY HAS BEEN DELIVERED AT CHICAGO, ILLINOIS, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS.
 
17. Severability. Wherever possible, each provision of this guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this guaranty.
 
18. Captions. Section captions used in this guaranty are for convenience only,
and shall not affect the construction of this guaranty.
 
19. Waiver of Jury Trial. THE UNDERSIGNED WAIVES, AND, BY ACCEPTING THIS
GUARANTY, THE AGENT, ON BEHALF OF THE BANKS, SHALL BE DEEMED TO WAIVE, ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(A) UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR (B) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS GUARANTY, AND THE UNDERSIGNED AGREES, AND, BY ACCEPTING THIS GUARANTY,
THE AGENT, ON BEHALF OF THE BANKS, SHALL BE DEEMED TO AGREE, THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
20. Submission to Jurisdiction. The undersigned hereby irrevocably agrees that,
subject to the Agent’s sole and absolute election, all suits, actions or other
proceedings with respect to, arising out of or in connection with this guaranty
or any document or instrument executed in connection herewith shall be subject
to litigation in courts having situs within or jurisdiction over Cook County,
Illinois. The undersigned hereby consents and submits to the jurisdiction of any
local, state or federal court located in or having jurisdiction over such
country, and hereby irrevocably waives any right it may have to request or
demand trial by jury, to transfer or change the venue of any suit, action or
other proceeding brought by the Agent in accordance with this paragraph, or to
claim that any such proceeding has been brought in an inconvenient forum.
 
21. Substitution. This guaranty is delivered in substitution for a guaranty of
the undersigned dated January 31, 2004 and shall continue to evidence the
indebtedness thereunder.
 
SIGNED AND DELIVERED AS OF THIS 10th day of March, 2006.
 
ULTEA Inc.




By: /s/ Kenneth J. Erickson
Its: Vice Chairman of the Board




Address for Notices:


1398 Central Ave.
Dubuque, IA 52004-0778


 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 
FORM OF OPINION OF COUNSEL OF BORROWER
 


 
March 10, 2006
 


 
The Northern Trust Company, as Agent
The Banks (as defined in the Credit Agreement
referred to below), and their respective
successors and assigns
50 South LaSalle Street
Chicago, Illinois 60675


 
Gentlemen/Ladies:
I am counsel for Heartland Financial USA, Inc. (the “Company”), and have
represented the Company in connection with its execution and delivery of a
Seventh Amendment (the “Amendment”) dated March 10, 2006 to a Credit Agreement
dated as of January 31, 2004 (as heretofore amended, the “Credit Agreement”)
among the Company, the Banks party thereto and The Northern Trust Company, as
Agent, and providing for Loans in an aggregate principal amount not exceeding
$75,000,000 at any one time outstanding. All capitalized terms used in this
opinion and not otherwise defined herein shall have the meanings attributed to
them in the Agreement.
 
In so acting, I, as counsel for the Company, have made such factual inquiries,
and I have examined or caused to be examined such questions of law, as I have
considered necessary or appropriate for the purposes of this opinion and, upon
the basis of such inquiries and examination, advise you that, in my opinion:
 
1.  The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the necessary corporate
power to execute and deliver the Amendment and perform the Credit Agreement, as
so amended, and to borrow under the Credit Agreement, as so amended. The Company
is duly qualified to transact business in each jurisdiction where such
qualification is necessary in view of the property owned or business conducted
by the Company and where the failure to so qualify would have a material adverse
effect on the Company. The Company is a bank holding company duly registered
with the Board of Governors of the Federal Reserve System under the Bank Holding
Company Act of 1956, as amended.
 
2.  The execution and delivery of the Amendment and the performance by the
Company of the Credit Agreement, as so amended, and the borrowings thereunder
have been duly authorized by all necessary corporate action, and do not and will
not violate any provision of law or regulation, writ, order or judgment, or any
provision of the Company’s articles of incorporation or by-laws and do not and
will not result in the breach of, or constitute a default or require any consent
under, or result in the creation of any Lien upon any of its properties,
revenues or assets pursuant to, any indenture or other agreement or instrument
to which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or its properties may be bound.
 
3.  The Amendment has been duly executed and delivered on behalf of the Company
and the Credit Agreement, as so amended, constitutes the legal, valid and
binding obligation of the Company which is enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
4.  No authorizations, consents, approvals, licenses, filings or registrations
from or with any governmental or regulatory authority or agency are required in
connection with the execution and delivery of the Amendment and the performance
by the Company of the Credit Agreement, as so amended.
 
5.  There are no legal or arbitral proceedings, and no proceedings by or before
any governmental or regulatory authority or agency, pending or threatened
against or affecting the Company or any of its Subsidiaries, or any properties
or rights of the Company or any of its Subsidiaries, which, if adversely
determined, would have a material adverse effect on the consolidated financial
condition, operations, business or prospects taken as a whole of the Company and
its Subsidiaries.
 
6.  The Company is in compliance in all material respects with all rules and
regulations of the Bank Holding Company Act, as amended, and with all existing
regulations of the Board of Governors of the Federal Reserve System relating to
bank holding companies.
 
7.  The Company is not an “investment company” or a company “controlled” by any
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
8.  The Company is not under investigation by, or operating under any
restrictions (applicable specifically to the Company) imposed by, any regulatory
authority.
 
The Opinions set forth herein are intended solely for the benefit of the
addressees hereof in connection with the transactions contemplated herein and
assignees and participants under the Credit Agreement and shall not be relied
upon by any other person or for any other purpose without our prior written
consent.


Very truly yours,


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF OPINION OF COUNSEL OF GUARANTOR
 
March 10, 2006
 


 
The Northern Trust Company, as Agent
The Banks (as defined in the
Credit Agreement referred to
below), and their respective successors and assigns
50 South LaSalle Street
Chicago, Illinois 60675


Gentlemen/Ladies:
I have acted as counsel to Citizens Finance Co. and ULTEA, Inc. (each a
“Guarantor”) and I am delivering to you this opinion of counsel upon which you
may relay, in connection with Guaranties dated as of March 10, 2006 (the
“Guaranties”) of the Guarantors in favor of The Northern Trust Company, as Agent
covering the liabilities of Heartland Financial USA, Inc. (the “Borrower”) to
the Agent and the Banks under that certain Credit Agreement dated as of January
31, 2004 among the Borrower, The Northern Trust Company, as Agent and the Banks
party thereto, as amended.
 
In so acting, I, as counsel for the Guarantors, have made or caused to be made
such factual inquiries, and I have examined or caused to be examined such
questions of law, as I have considered necessary or appropriate for the purposes
of this opinion and, upon the basis of such inquiries and examinations, advise
you that, in my opinion:
 
9.  Each Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the State of _____________________ and is duly
qualified (licensed) to transact business in all places where failure to do so
might have a material adverse effect on the financial condition, prospects or
business of such Guarantor.
 
10.  Each Guarantor has full corporate power and authority to execute and
deliver its Guaranty and perform its obligations thereunder.
 
11.  The execution and delivery of its Guaranty and the performance by each
Guarantor of its obligations thereunder have been duly authorized by all
necessary corporate action, and each Guaranty has been duly executed and
delivered on behalf of the applicable Guarantor and constitutes the valid and
binding obligation of such Guarantor, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity limiting the availability of equitable
remedies.
 
12.  There is no provision in either Guarantor’s articles of incorporation or
by-laws, nor any provision in any indenture, mortgage, contract or agreement to
which said Guarantor is a party or by which it or its properties may be bound,
nor any law, statute, rule or regulation, or any writ, order or decision of any
court or governmental instrumentality binding on said Guarantor which would be
contravened by the execution and delivery of its Guaranty, nor do any of the
foregoing prohibit said Guarantor’s performance of any term, provision,
condition, covenant or any other obligation of said Guarantor contained therein.
 
13.  No authorizations, consents, approvals, licenses, filings or registrations
from or with any governmental or regulatory authority or agency are required in
connection with the execution, delivery and performance by either Guarantor of
its Guaranty.
 
14.  There are no legal or arbitral proceedings, and no proceedings by or before
any governmental or regulatory authority or agency, pending or threatened
against or affecting either Guarantor or any properties or rights of said
Guarantor which, if adversely determined, would have a material adverse effect
on the consolidated financial condition, operations, business or prospects of
said Guarantor.
 
The opinions set forth herein are intended solely for the benefit of the
addressees hereof in connection with the transactions contemplated herein and
assignees and participants under the Credit Agreement and shall not be relied
upon by any other person or for any other purpose without our prior written
consent.
 
Very truly yours,
 


 


 